Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 1 of 58 Pageid#:
                                  18140
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 2 of 58 Pageid#:
                                  18141
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 3 of 58 Pageid#:
                                  18142
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 4 of 58 Pageid#:
                                  18143
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 5 of 58 Pageid#:
                                  18144
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 6 of 58 Pageid#:
                                  18145
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 7 of 58 Pageid#:
                                  18146
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 8 of 58 Pageid#:
                                  18147
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 9 of 58 Pageid#:
                                  18148
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 10 of 58 Pageid#:
                                  18149
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 11 of 58 Pageid#:
                                  18150
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 12 of 58 Pageid#:
                                  18151
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 13 of 58 Pageid#:
                                  18152
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 14 of 58 Pageid#:
                                  18153
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 15 of 58 Pageid#:
                                  18154
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 16 of 58 Pageid#:
                                  18155
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 17 of 58 Pageid#:
                                  18156
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 18 of 58 Pageid#:
                                  18157
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 19 of 58 Pageid#:
                                  18158
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 20 of 58 Pageid#:
                                  18159
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 21 of 58 Pageid#:
                                  18160
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 22 of 58 Pageid#:
                                  18161
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 23 of 58 Pageid#:
                                  18162
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 24 of 58 Pageid#:
                                  18163
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 25 of 58 Pageid#:
                                  18164
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 26 of 58 Pageid#:
                                  18165
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 27 of 58 Pageid#:
                                  18166
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 28 of 58 Pageid#:
                                  18167
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 29 of 58 Pageid#:
                                  18168
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 30 of 58 Pageid#:
                                  18169
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 31 of 58 Pageid#:
                                  18170
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 32 of 58 Pageid#:
                                  18171
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 33 of 58 Pageid#:
                                  18172
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 34 of 58 Pageid#:
                                  18173
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 35 of 58 Pageid#:
                                  18174
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 36 of 58 Pageid#:
                                  18175
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 37 of 58 Pageid#:
                                  18176
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 38 of 58 Pageid#:
                                  18177
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 39 of 58 Pageid#:
                                  18178
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 40 of 58 Pageid#:
                                  18179
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 41 of 58 Pageid#:
                                  18180
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 42 of 58 Pageid#:
                                  18181
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 43 of 58 Pageid#:
                                  18182
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 44 of 58 Pageid#:
                                  18183
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 45 of 58 Pageid#:
                                  18184
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 46 of 58 Pageid#:
                                  18185
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 47 of 58 Pageid#:
                                  18186
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 48 of 58 Pageid#:
                                  18187
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 49 of 58 Pageid#:
                                  18188
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 50 of 58 Pageid#:
                                  18189
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 51 of 58 Pageid#:
                                  18190
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 52 of 58 Pageid#:
                                  18191
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 53 of 58 Pageid#:
                                  18192
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 54 of 58 Pageid#:
                                  18193
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 55 of 58 Pageid#:
                                  18194
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 56 of 58 Pageid#:
                                  18195
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 57 of 58 Pageid#:
                                  18196
Case 3:17-cv-00072-NKM-JCH Document 1101 Filed 09/21/21 Page 58 of 58 Pageid#:
                                  18197
